Affirmed and Memorandum Opinion filed June 2, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00445-CV

        IN THE INTEREST OF G.S. AND T.S., MINOR CHILDREN

                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-04758

                         MEMORANDUM OPINION

      Appellant Savvas Stefanides (“Stefanides”) appeals a final judgment in favor
of appellees Marilyn Vilandos (“Vilandos”) and Russell Brandon Davis (“Davis”),
the court-appointed amicus attorney, in Vilandos’s suit affecting the parent-child
relationship (“SAPCR”). In six issues, Stefanides argues that the trial court: (1)
erred in overruling his objections and request for removal of Davis, and by
imposing excessive and unreasonable attorney’s fees in favor of Davis; (2) should
have sanctioned Davis and disgorged Davis’s attorney’s fees because of Davis’s
misconduct and attempt to transform the court ordered non-testifying therapist into
a lay witness at trial; (3) erred in continuing Dr. Jean Guez’s role as a court-
ordered therapist when Dr. Guez was identified as a testifying witness; (4) erred in
awarding Vilandos attorney’s fees as sanctions when the fees were not segregated;
(5) erred in awarding attorney’s fees to Davis; and (6) erred in overruling
Stefanides’s motion for new trial. We affirm.

                                      I.    BACKGROUND

       This is the second SAPCR concerning Stefanides and Vilandos’s two minor
children, G.S. and T.S., following Stefanides and Vilandos’s divorce in 2012.1 On
September 8, 2017, an order was entered in the first SAPCR. On January 17, 2019,
Vilandos filed her first amended petition seeking to modify the trial court’s
September 8, 2017 order, amending her petition to modify on September 6, 2019
and September 26, 2019.

       In February of 2019, the trial court appointed Amy Harris as the amicus
attorney in the case. On March 22, 2019, Stefanides filed an emergency motion
seeking the removal of Harris as amicus. On April 1, 2019, the trial court removed
Harris and appointed Davis as the new amicus attorney.

       On June 18, 2019, Davis filed a motion for security for costs, which
Stefanides opposed. Stefanides then filed a counter petition seeking to modify the
parent child relationship. On July 12, 2019, the trial court entered an Order For
Security For Costs, ordering Vilandos to pay Davis security for costs of $8,725.00
and ordering Stefanides to pay $8,500.00. On July 26, 2019, Stefanides filed a
motion to terminate Davis as the amicus attorney. Following a hearing, the trial
court denied the motion on September 27, 2019.2

       Trial to the bench began on February 11, 2020, and judgment was rendered
       1
           At the time of trial, G.S. was fourteen years old and T.S. was eleven years old.
       2
          As discussed in more detail below, Stefanides has not provided us with a copy of the
reporter’s record from the hearing on his motion to terminate Davis or from the underlying trial.

                                                  2
on February 25, 2020. On April 16, 2020, the trial court signed a final order,
finding “that the material allegations in the petition to modify are true and that the
requested modification is in the best interest of the children.” The trial court also
found that Davis “performed his duties and obligations as required” and that Davis
“has incurred the Court-approved total sum of $41,015.00 in reasonable and
necessary Amicus Attorney fees and expenses during the pendency of the case.”
The trial court ordered Vilandos to pay $21,750 of Davis’s fees and Stefanides to
pay the remaining $19,265.00, and entered judgment for Davis against Vilandos
and Stefanides for reasonable and necessary Amicus Attorney fees rendered and
for expenses incurred in providing necessary legal services. The trial court also
awarded Vilandos a judgment against Stefanides of $49,208.00 in attorney’s fees
for legal services rendered by her attorneys.

      On May 14, 2020, Stefanides filed a motion for new trial and requested
findings of fact and conclusions of law. Vilandos and Davis filed responses, and
Stefanides filed a reply on June 4, 2020. On June 9, 2020, without issuing findings
of fact and conclusions of law, the trial court denied Stefanides’s motion for new
trial. This appeal followed.

                    II.   ABSENCE OF REPORTER’S RECORD

      On August 27, 2020, the court reporter filed an information sheet with this
court regarding the length of the reporter’s record. Stefanides filed an affidavit of
indigency in the trial court, which the court reporter challenged. On September 8,
2020, Stefanides and the court reporter filed a Rule 11 agreement with this court,
providing that “Stefanides abandons his affidavit of indigence and [the court
reporter] abandons her contest. Mr. Stefanides will pay for the records he orders
and [the court reporter] will provide the records Mr. Stefanides pays for.” On
October 21, 2020, the reporter filed another information sheet, providing that “Mr.

                                          3
Stefanides agreed to dismiss his original indigency status and agreed to pay for the
Reporter’s Record back in September. To date, he has still not paid for the record.”
On November 3, 2020, we issued a letter to Stefanides’s counsel, informing him
that “we will consider and decide those issues that do not require a reporter’s
record unless [Stefanides], within 15 days of notice, provides this court with proof
of payment for the record.” Stefanides did not file a reply. Ultimately, a single
volume of the reporter’s record from trial was filed with this court, containing only
exhibit 63.

      A party need not request a reporter’s record unless it is necessary to the
appeal. See Tex. R. App. P. 34.1. An appellant can request a partial reporter’s
record and “include in the request a statement of the points or issues to be
presented on appeal and will then be limited to those points or issues.” Tex. R.
App. P. 34.6(c)(1). “The statement of points or issues limits the issues to be
presented on appeal and puts the other parties on notice that the appellate court will
presume the designated portions of the record constitute the entire record for
reviewing the stated issues.” Garcia v. Sasson, 516 S.W.3d 585, 590 (Tex. App.—
Houston [1st Dist.] 2017, no pet.) (citing Tex. R. App. P. 34.6(c)(1); Mason v. Our
Lady Star of the Sea Catholic Church, 154 S.W.3d 816, 819 (Tex. App.—Houston
[14th Dist.] 2005, no pet.)). “This allows the other parties an opportunity to request
any additional portions of the record they believe are relevant to the issues
presented.” Id. (citing Mason, 154 S.W.3d at 819); see also Tex. R. App. P.
34.6(c)(2) (providing that other parties may designate additional exhibits and
portions of testimony to be included in the record).

      The statement of the issues on appeal need not be included in the request for
the reporter’s record if the statement is filed in time for the other parties to
designate additional, relevant portions of the record and to prepare their appellate

                                          4
briefs. Mason, 154 S.W.3d at 819 (citing Bennett v. Cochran, 96 S.W.3d 227, 228–
30 (Tex. 2002) (per curiam)); see also Furr’s Supermarkets, Inc. v. Bethune, 53
S.W.3d 375, 377 (Tex. 2001) (stating that issue statement in separate notice
provided same day as appellant requested partial reporter’s record was sufficient
for purposes of Rule 34.6(c)). However, a general notice of an appellant’s stated
points or issues is insufficient to satisfy Rule 34.6(c)(1)’s requirements; the points
or issues should be described with some particularity. Garcia, 516 S.W.3d at 590.

      When an appellant properly requests a partial reporter’s record pursuant to
Rule 34.6(c), we must “presume that the partial reporter’s record designated by the
parties constitutes the entire record for purposes of reviewing the stated points or
issues.” Tex. R. App. P. 34.6(c)(4). However, nothing in Rule 34.6(c) relieves an
appellant of his ultimate burden to bring forth a record showing reversible error.
Garcia, 516 S.W.3d at 590 (citing Nicholson v. Fifth Third Bank, 226 S.W.3d 581,
583 (Tex. App.—Houston [1st Dist.] 2007, no pet.)); see Christiansen v. Prezelski,
782 S.W.2d 842, 843 (Tex. 1990) (providing that appellant bears burden to provide
sufficient record to show trial court’s error); see also Bennett, 96 S.W.3d at 230
(“[L]itigants who ignore our rules do so at the risk of forfeiting appellate relief.”).

      If properly complied with, Rule 34.6(c) prevents the application of the
general presumption that any missing portions of the record support the trial
court’s judgment in favor of a presumption that the partial record submitted by the
parties includes all portions of the record relevant to the enumerated points or
issues to be presented on appeal. Garcia, 516 S.W.3d at 590 (citing Tex. R. App.
34.6(c)(4)); see also Bennett, 96 S.W.3d at 230. Alternatively, in the absence of a
statement of appellant’s issues to be presented on appeal, we must presume that the
omitted portions of the record are relevant and support the trial court’s judgment.
Garcia, 516 S.W.3d at 591; Mason, 145 S.W.3d at 820; see also Bennett, 96

                                           5
S.W.3d at 229 (“There is no question that, had [the appellant] completely failed to
submit his statement of points or issues, Rule 34.6 would require the appellate
court to affirm the trial court’s judgment.”).

      Here, the record does not include a copy of Stefanides’s request for the
reporter’s record or a statement of points or issues to be presented on appeal. Issues
stated in a notice of appeal can satisfy rule 34.6(c)(1)’s requirement,3 but
Stefanides’s notice of appeal identifies only the rulings he desires to appeal and
does not articulate any reasons he contends those rulings are erroneous.
Stefanides’s notice of appeal provides:

      Appellant Savvas Stefanides desires to appeal the Final Order in Suit
      to Modify Parent-Child Relationship signed by the court on April 16,
      2020 and other interlocutory orders denying motions filed by
      [Stefanides] including but not limited to Order for Security of Costs
      dated July 17, 2019, Objections to Amicus Fees dated June 26, 2019,
      Motion to Remove Amicus-Brandon Davis dated September 27, 2019
      and [Stefanides’s] Counter Motion to Enforce Order Regarding
      Parental Controls On Phones and Electronic Devices dated May 22,
      2019. The trial court entered a minute entry on June 9, 2020, that it
      has denied [Stefanides’s] Motion for New Trial.

      On appeal, Stefanides raises issues not reasonably identified in his notice of
appeal, even affording it a liberal interpretation. Specifically, the notice of appeal’s
reference to the trial court’s final order is too broad to satisfy Rule 34.6(c) as to
any complaints on appeal regarding that order, as is the comment regarding
Stefanides’s counter petition. See Garcia, 516 S.W.3d at 590; see also Wheeler v.
Greene, 194 S.W.3d 1, 5 (Tex. App.—Tyler 2006, no pet.) (holding that
appellant’s issues were so broad in scope that court could not conclude appellant

      3
          See Ware of Estate of Ware v. Macarthur Townhomes Homeowners Assoc. Bd. of
Directors, No. 14-18-00915-CV, 2020 WL 5200925, at 5 (Tex. App.—Houston [14th Dist.]
2020, pet. denied) (mem. op.) (concluding that statement of issues on notice of appeal was
sufficient to satisfy Rule 34.6(c)).

                                            6
complied with Rule 34.6(c)). Likewise, the statement regarding the motion to
remove Davis dated September 27, 2019 is too broad to satisfy Rule 34.6(c)
because that document is a supplemental memorandum to Stefanides’s motion to
terminate Davis, and Stefanides did not disclose that he was seeking to appeal the
trial court’s ruling on the motion to terminate Davis or the court’s failure to
terminate Davis. See Garcia, 516 S.W.3d at 590; Wheeler, 194 S.W.3d at 5.
Finally, although the notice of appeal includes a reference to the trial court’s denial
of his motion for new trial, here again Stefanides has not “included a statement” of
the issues why he contends that order constitutes error. See Rule 34.6(c)(1).

      Thus, we must presume that any omitted portions of the record are relevant
and support the trial court’s final order, the denial of Stefanides’s motion for new
trial, the trial court’s award of attorney’s fees to Davis and to Vilandos in the final
order, and the trial court’s decision to continued Dr. Guez as a non-testifying
treating expert for the children. See Garcia, 516 S.W.3d at 590–91; Haut v. Green
Cafe Mgmt., Inc., 376 S.W.3d 171, 180 (Tex. App.—Houston [14th Dist.] 2012, no
pet.); Mason, 145 S.W.3d at 820.

                                 III.   AMICUS

      Stefanides’s first, second, and fifth issues concern Davis, the court-
appointed amicus attorney. In his first issue, Stefanides argues the trial court erred
in overruling his objections to Davis and denying his motion to terminate Davis. In
its second issue, Stefanides argues that the trial court should have sanctioned Davis
because Davis “transform[ed] a therapist designated by court order as a non-
testifying treating therapist” into a testifying witness at trial. In his fifth issue,
Stefanides argues that the trial court erred in awarding attorney’s fees to Davis
because Davis failed to prove the fees were reasonable and necessary.



                                          7
A.    OBJECTIONS TO & MOTION TO REMOVE DAVIS AS AMICUS ATTORNEY

      1.     Standard of Review

      The Family Code authorizes a trial court to make a discretionary
appointment of an amicus attorney in a suit affecting the parent-child relationship
when the best interest of the children is at issue. In re R.H.W., III, 542 S.W.3d 724,
743 (Tex. App.—Houston [14th Dist.] 2018, no pet.); see Tex. Fam. Code Ann.
§ 107.021; In re Scheller, 325 S.W.3d 640, 645 (Tex. 2010) (orig. proceeding) (per
curiam). Accordingly, we review the trial court’s appointment and removal of an
amicus for an abuse of discretion. See In re I.M.M., No. 01-17-00415-CV, 2019
WL 1768998, at *7 (Tex. App.—Houston [1st Dist.] Apr. 23, 2019, pet. denied)
(mem. op.). A trial court abuses its discretion if it acts arbitrarily, unreasonably, or
without reference to guiding rules or principles. See Worford v. Stamper, 801
S.W.2d 108, 109 (Tex. 1990) (per curiam).

      2.     Applicable Law

      The Family Code defines an “amicus attorney” as “an attorney appointed by
the court in a suit, other than a suit filed by a governmental entity, whose role is to
provide legal services necessary to assist the court in protecting a child’s best
interests rather than to provide legal services to the child.” Tex. Fam. Code Ann.
§ 107.001(1); Zeifman v. Nowlin, 322 S.W.3d 804, 808–09 (Tex. App.—Austin
2010, no pet.). An amicus attorney appointed under Chapter 107 of the Family
Code does not represent the child or either parent but is instead appointed to
specifically assist the court. See Tex. Fam. Code Ann. § 107.001(1); In re
McDaniel, 408 S.W.3d 389, 399 n.2 (Tex. App.—Houston [1st Dist.] 2011, orig.
proceeding) (“[T]he amicus attorney’s role is limited by statute to assisting the trial
court with protecting the best interests of the child.”); Zeifman, 322 S.W.3d at 808–
09; O’Connor v. O’Connor, 245 S.W.3d 511, 515 (Tex. App.—Houston [1st Dist.]
                                           8
2007, no pet).

      The Family Code describes the duties of an amicus attorney. See Tex. Fam.
Code Ann. §§ 107.003, 107.005. An amicus attorney

  (1) shall:

     (A) subject to Rules 4.02, 4.03, and 4.04, Texas Disciplinary Rules of
         Professional Conduct, and within reasonable time after the appointment,
         interview:

               (i)     the child in a developmentally appropriate manner, if the child
                       is four years of age or older;

               (ii)    each person who has significant knowledge of the child’s
                       history and condition, including any foster parent of the child;
                       and
               (iii)   the parties to the suit;

     (B) seek to elicit in a developmentally appropriate manner the child’s
         expressed objectives of representation;

     (C) consider the impact of the child in formulating the attorney’s presentation
         of the child’s expressed objectives of representation to the court;
     (D) investigate the facts of the case to the extent the attorney considers
         appropriate;
     (E) obtain and review copies of relevant records relating to the child as
         provided by Section 107.006;
     (F) participate in the conduct of the litigation to the same extent as an
         attorney for a party;

     (G) take any action consistent with the child’s interest that the attorney
         considers necessary to expedite the proceedings;
     (H) encourage settlement and the use of alternative forms of dispute
         resolution; and
     (I) review and sign, or decline to sign, a proposed or agreed order affecting
          the child;
                                                  9
  (2) must be trained in child advocacy or have experience determined by the
      court to be equivalent to that training; and
  (3) is entitled to:

      (A) request clarification from the court if the role of the attorney is
          ambiguous;
      (B) request a hearing or trial on the merits;

      (C) consent or refuse to consent to an interview of the child by another
          attorney;

      ....

Tex. Fam. Code Ann. § 107.003(a); see also id. § 107.005 (providing additional
duties of amicus attorney).

      3. Analysis

      Stefanides argues that his motion to remove Davis was filed “following a
series of incidents that supported [Stefanides’s] conclusion that [Davis’s] lack of
judgment and inability to control his anger towards [Stefanides] and counsel
tainted his ability to provide conflict-free recommendations about the children.”
Stefanides identifies multiple complaints about Davis in his appellate brief, which
we address below.

               a. T.S.’s Cell Phone

      Stefanides argues that Davis did not act in the best interest of the children
because Davis expressed an opinion to the trial court that the trial court should not
impose parental control on T.S.’s cellphone because Stefanides and Vilandos had
differing opinions as to whether such an action was necessary. Stefanides alleges
that Davis stated the following to the trial court:4


      4
          Stefanides has not provided us with a reporter’s record from the hearing where Davis
                                              10
       I was a big fan of Judge Henderson telling the litigants that if one
       parent wants to take child skydiving because that’s what that parent
       wants to do, that parent has the right to go do that. I don’t think one
       parent should be able to dictate what goes on at another parent’s
       house. I think each parent has the right to parent their child the way
       they seem appropriate at their respective residences.
       However, there is no evidence in the record before us that Davis actually
stated this to the trial court. See Christiansen, 782 S.W.2d at 843 (“The burden is
on the appellant to see that a sufficient record is presented to show error.”). While
Stefanides points us to his motion to terminate Davis as support for his argument,
pleadings contain allegations only and do not constitute evidence, even if they are
sworn or verified. De Los Salmones v. Anchor Dev. Grp., LLC, No. 14-20-00720-
CV, 2022 WL 1218541, at *4 (Tex. App.—Houston [14th Dist.] Apr. 26, 2022, no
pet. h.) (mem. op.); see Christiansen, 782 S.W.2d at 843. Additionally, Stefanides
cites no authority in support of his argument that the trial court should have
removed Davis for expressing this alleged opinion, nor does he articulate why this
alleged statement is against T.S.’s best interest. See Tex. R. App. P. 38.1(i).
Finally, we note that a child’s parent has the right to direct the moral training of the
child and the duty of care, control, protection, and reasonable discipline of the
child. Tex. Fam. Code Ann. § 151.001(a)(1)–(2). We cannot conclude that the trial
court’s decision to deny the removal of Davis was unreasonable or arbitrary. See
Worford, 801 S.W.2d at 109.

               b. Marine Corps Summer Camp

       Stefanides next argues that the trial court should have removed Davis as
amicus because Davis failed to communicate with Stefanides’s counsel about
contacts Davis had with T.S. and T.S.’s summer camp. According to Stefanides, he

allegedly stated this, nor has Stefanides provided us with a copy of the reporter’s record from the
hearing on the motion to terminate.

                                                11
sent T.S. to Marine Corps Summer Camp without advising Vilandos or Davis, and
when Davis learned of this, he “contacted the summer camp and demanded to
speak with T.S. immediately.” Stefanides complains that Davis did not
communicate to Stefanides that Davis “ultimately was satisfied the [summer camp]
was in the child’s best interest and did not take steps to remove the child,” despite
Stefanides’s counsel contacting Davis by phone and email inquiring as to how
Davis intended to proceed.

      Stefanides provides no citation to authority or analysis for how the trial court
abused its discretion in failing to remove Davis as Amicus based on this alleged
conduct. See Tex. R. App. 38.1(i). We cannot conclude that the trial court abused
its discretion by failing to remove Davis based on this allegation. See Worford, 801
S.W.2d at 109; Christiansen, 782 S.W.2d at 843.

             c. Inflammatory Questions

      Stefanides argues that Davis should have been removed as amicus because
Davis asked inflammatory questions at Stefanides’s deposition. Stefanides states
that “[o]n November 21, 2019 [d]uring Savvas Stefanides’ deposition testimony,
the amicus ‘asked’ the question: ‘You want to put your son at Lamar High School
where a child recently got killed’ or words to that effect.” However, the referenced
deposition of Stefanides is not in the record; instead, Stefanides directs our
attention to the deposition of the headmaster of T.S.’s school, which does not
contain the alleged portion of Stefanides’s deposition. See Christiansen, 782
S.W.2d at 843. Stefanides also provides no citation to authority or analysis for how
the trial court abused its discretion in failing to remove Davis as Amicus based on
this alleged conduct. See Tex. R. App. 38.1(i). Accordingly, we cannot conclude
that the trial court abused its discretion by failing to remove Davis based on this
complaint. See Worford, 801 S.W.2d at 109; Christiansen, 782 S.W.2d at 843.

                                         12
             d. Treating Therapist

      Stefanides argues that Davis violated a prior trial court order regarding the
children’s treating therapist, which compromised the therapeutic relationship of the
parties. However, Stefanides did not make this argument in his motion to terminate
Davis nor does he cite to anywhere in the record where he requested that the trial
court remove Davis as Amicus on this ground. See Tex. R. App. P. 33.1(a)(1),
38.1(i). Instead, in support of this argument, Stefanides references his motion in
limine. Accordingly, we conclude this argument has not been preserved for our
review. See Tex. R. App. P. 33.1(a)(1).

             e. Davis’s Prior Arrest

      Stefanides argues that the trial court should have removed Davis because
Davis was arrested for domestic assault eighteen years ago, which Stefanides avers
results in a conflict of interest. In support of this contention, Stefanides cites to
Rule 1.06(b)(2) of the Texas Disciplinary Rules of Professional Conduct, which
provides that, subject to exceptions, “a lawyer shall not represent a person if the
representation of that person: . . . (2) reasonably appears to be or becomes
adversely limited by the lawyer’s or law firm’s responsibilities to another client or
to a third person or by the lawyer’s or law firm’s own interests.” Tex. Disciplinary
Rules of Prof. Conduct R. 1.06(b)(2). Stefanides, however, does not discuss or
provide any argument as to how Davis’s representation of the children’s best
interest in this case reasonably appears to be adversely limited by Davis’s
responsibilities to a third person, another client, or Davis’ own interests.

      According to Stefanides, “[a]s a matter of public policy, due process and
prudence, . . . there must be some requirement that an amicus either not have a
record of domestic or family violence . . . .” We disagree. The Family Code
imposes no such restriction; instead, the Family Code provides that an amicus
                                          13
attorney “must be trained in child advocacy or have experience determined by the
court to be equivalent to that training.” See Tex. Fam. Code Ann.
§ 107.003(a)(1)(2). Stefanides does not argue that Davis did not meet this
requirement, and he does not provide us with evidence of any connection between
an eighteen-year-old arrest, the circumstances of which are unknown, and Davis’
current role as an amicus whose task is to represent the best interests of the
children. Therefore, we cannot conclude that the trial court abused its discretion by
failing to remove Davis as amicus based on an eighteen-year-old arrest for
domestic violence. See id.; Worford, 801 S.W.2d at 109.

             f. Allegation of Angry & Hostile Behavior

      Stefanides also argues that Davis should have been terminated as amicus
because Davis displayed angry or hostile demeanor, which indicated Davis lacked
objectivity. In support, Stefanides points to Davis’s question during the deposition
of the headmaster of T.S.’s school regarding a shooting that had occurred at the
school, and to Stefanides’s affidavit averring that Davis displayed hostility and
anger towards Stefanides. Stefanides cites no authority and fails to provide
substantive analysis in support of this complaint. See Tex. R. App. 38.1(i).
Accordingly, we conclude that this argument is inadequately briefed. Furthermore,
we cannot agree with Stefanides that the question asked of the headmaster or the
behavior described in Stefanides’s affidavit evidences an angry or hostile
demeanor or that the trial court abused its discretion by not terminating Davis
based on the alleged conduct. See Tex. Fam. Code Ann. § 107.003; Worford, 801
S.W.2d at 109.

             g. Alleged Failure to Meet With G.S.

      Stefanides argues that “[t]here is nothing in Davis’ time records that he ever
met with G.S.” An amicus has a duty to meet with a child four years of age or
                                         14
older within a reasonable time after the appointment to interview the child. Tex.
Fam. Code Ann. § 107.003(a)(1)(A)(i). However, Stefanides did not make this
argument in his motion, nor does he reference anywhere in the record where he
raised this complaint in the trial court. See Tex. R. App. P. 33.1(a), 38.1(i).
Accordingly, this argument has not been preserved for our review. See Tex. R.
App. P. 33.1(a)(1).

             h. Summary

      Having rejected all of Stefanides’s arguments, we overrule his first issue.

B.    DAVIS’S ATTORNEY’S FEES

      In his fifth issue, which we address out of turn, Stefanides argues that the
trial court erred in awarding attorney’s fees to Davis because Davis failed to prove
the fees were reasonable and necessary.

      A court appointed amicus attorney is entitled to attorney’s fees. Tex. Fam.
Code Ann. § 107.023(a). In determining the fees and expenses of an amicus
attorney, the court shall determine the fees and expenses of the amicus attorney by
reference to the reasonable and customary fees for similar services in the county of
jurisdiction. Id. § 107.023(b).

      Stefanides argues that “there was an abuse of discretion because [there was]
no sworn testimony at trial or post-trial that Davis’s fees at trial were reasonable
and necessary nor were there any findings by the Court to that effect.” However,
without the reporter’s record from trial we are unable to discern the merits of
Stefanides’s complaint, and we must presume that the missing reporter’s record
supports the trial court’s order. See Haut, 376 S.W.3d at 180; Garcia, 516 S.W.3d
at 590–91; Mason, 145 S.W.3d at 820. We overrule Stefanides’s fifth issue.



                                          15
C.    DISGORGEMENT OF DAVIS’S ATTORNEY’S FEES

      In his second issue, Stefanides argues that the trial court should have
sanctioned Davis because of Davis’s “misconduct and attempt to transform a
therapist designated by court order as a non-testifying treating therapist” into a
testifying witness at trial. However, apart from identifying this argument as an
issue in his brief, Stefanides does not provide any substantive analysis or citation
to authority to substantiate this argument. See Tex. R. App. P. 38.1(h), (i);
Guimaraes v. Brann, 562 S.W.3d 521, 552 (Tex. App.—Houston [14th Dist.]
2018, pet. denied). Further, Stefanides does not point our attention to anywhere in
the record where he requested that the trial court sanction and disgorge Davis’s
attorney’s fees. See Tex. R. App. P. 33.1(a)(1); Cochran Invests., Inc. v. Chicago
Title Ins., 550 S.W.3d 196, 202 n.3 (Tex. App.—Houston [14th Dist.] 2018)
(“[W]e are not required to make an independent search of the record for evidence
supporting a party’s position.”), aff’d, 602 S.W.3d 895 (Tex. 2020). We overrule
Stefanides’s second issue.

                           IV.   TREATING THERAPIST

      In his third issue, Stefanides argues the trial court erred in “continuing Dr.
Guez as a court-ordered treating therapist after Dr. Guez was identified as a
testifying witness.” Stefanides provides no citation to authority or argument
discussing how the trial court erred in continuing Dr. Guez as the children’s
treating therapist or discuss why the trial court’s actions constituted reversible
error. See Tex. R. App. P. 38.1(h), (i). Accordingly, we conclude Stefanides’s third
issue is inadequately briefed and overrule it. See Tex. R. App. P. 38.1(i).

                      V.     VILANDOS’S ATTORNEY’S FEES

      In his fourth issue, Stefanides complains of the trial court’s award to


                                          16
Vilandos of $49,208 in attorney’s fees. A trial court may award attorney’s fees in a
custody dispute. See Tex. Fam. Code Ann. § 106.002(a).

      Stefanides’s fourth issue, however, is based on his assertion that “[t]he court
awarded $49,208 in fees on counsel’s verbal request for this amount as a sanction
for opposing discovery.” Contrary to Stefanides’s assertion, the trial court’s order
awarding attorney’s fees does not reflect the attorney’s fees were awarded as a
sanction, and we are unable to verify his claim that Vilandos made an oral request
for sanctions without the reporter’s record. Stefanides does not argue that the trial
court’s judgment cannot be upheld as an award of attorney’s fees pursuant to
Family Code § 106.002(a). Because Stefanides has not provided us with a copy of
the reporter’s record, we must presume that the evidence and testimony from trial
supports the trial court’s award. See Garcia, 516 S.W.3d at 590–91; Haut, 376
S.W.3d at 180; Mason, 145 S.W.3d at 820. Stefanides’s fourth issue is overruled.

                        VI.   MOTION FOR NEW TRIAL

      Stefanides argues in his sixth issue that the trial court erroneously denied his
motion for new trial.

A.    STANDARD OF REVIEW & APPLICABLE LAW

      We review the trial court’s ruling on a motion for new trial for an abuse of
discretion. In re Marriage of Sandoval, 619 S.W.3d 716, 721 (Tex. 2021) (per
curiam). New trials may be granted and a judgment set aside for good cause. Tex.
R. Civ. P. 320. A party seeking a new trial on grounds of newly-discovered
evidence must demonstrate to the trial court that (1) the evidence came to his
knowledge since the trial, (2) his failure to discover the evidence sooner was not
due to lack of diligence, (3) the evidence is not cumulative, and (4) the evidence is
so material it would probably produce a different result if a new trial were granted.


                                         17
Waffle House, Inc. v. Williams, 313 S.W.3d 796, 813 (Tex. 2010).

      1. TRIAL EVIDENCE

      Here, Stefanides filed a motion for new trial and asserted multiple arguments
in support of his motion. On appeal, Stefanides first argues that the trial court
should have granted a new trial because the testimony of Charlotte, Stefanides’s
wife, was excluded. Stefanides filed an offer of proof regarding Charlotte’s
excluded testimony. However, without the reporter’s record from trial, we are
unable to discern whether the testimony was duplicative or material, and we
therefore must presume that the testimony and evidence at trial supports the trial
court’s ruling on Stefanides’ motion. See Garcia, 516 S.W.3d at 590–91; Haut,
376 S.W.3d at 180; Mason, 145 S.W.3d at 820.

      To the extent Stefanides argues on appeal that the trial court should have
granted a new trial based on evidence indicating that Vilandos made disparaging
remarks about Stefanides and discussed the litigation with the children, in
contravention of a previous trial court order, we also reject that argument because
we must presume the reporter’s record supports the trial court’s ruling. See Garcia,
516 S.W.3d at 590–91; Haut, 376 S.W.3d at 180; Mason, 145 S.W.3d at 820.

      2. NEWLY DISCOVERED EVIDENCE

      Stefanides also argues that the trial court should have granted a new trial
because of evidence of post-trial abuse of G.S. by T.S. and Vilandos. Stefanides
concedes that the alleged abuse occurred after the trial court’s judgment was
entered. However, “[e]vidence not in existence prior to judgment cannot form the
basis of a new trial.” In re C.Y.C., 2012 WL 3323674 at *19; see Langan v.
Langan, No. 14- 2014 WL 3051216, at *12 (Tex. App.—Houston [14th Dist.] July
3, 2014, no pet.) (mem. op.) (“A post-judgment event cannot form the basis for a


                                        18
new trial.”).5 We overrule Stefanides’s sixth issue.

                                 VII.    CONCLUSION

      Having overruled all of Stefanides’s issues on appeal, we affirm the trial
court’s judgment.




                                           /s/     Margaret “Meg” Poissant
                                                   Justice


Panel consists of Justices Jewell, Bourliot, and Poissant.




      5
          This new evidence may serve as the basis for a new SAPCR.

                                              19